Order unanimously reversed, without costs, and motion denied. Memorandum: The information gathered by plaintiffs’ attorney, consisting of statements made by an automobile mechanic who examined a ear owned by one of the plaintiffs, is material prepared for litigation. However, since it can no longer be duplicated and withholding it would result in injustice or undue hardship to the defendant, the plaintiffs should be required to produce it. (CPLR 3101, subd, [d]; cf. Clarke v. First Presbyterian Church of East Aurora, 30 A D 2d 763, Brunswick Corp. v. Aetna Cas. & Sur. Co., 27 A D 2d 182.) (Appeal from order of Erie Special Term vacating notice to discover and inspect.) Present — Goldman, P. J., Witmer, Gabrielli, Moule and Henry, JJ.